

117 HR 2389 IH: United States Capitol Police Wellness Promotion Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2389IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Cawthorn introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the Chief of the United States Capitol Police from retaliating or otherwise imposing disciplinary action against officers of the Capitol Police who seek or receive wellness services, including trauma counseling, and for other purposes.1.Short titleThis Act may be cited as the United States Capitol Police Wellness Promotion Act.2.Wellness services for United States Capitol Police officers(a)Prohibiting retaliation against officers who seek or receive wellness servicesThe Chief of the United States Capitol Police may not retaliate or impose any disciplinary action against an officer of the Capitol Police on the grounds that the officer sought or received trauma counseling or other wellness services.(b)Use of vendors To provide servicesThe Chief of the United States Capitol Police shall investigate the feasibility and desirability of using vendors to provide trauma counseling and other mental health counseling and evaluation services to officers of the Capitol Police.(c)Authorization of appropriationsThere are authorized to be appropriated to the United States Capitol Police such sums as may be necessary for the provision of trauma counseling and other mental health counseling and evaluation services to officers of the Capitol Police.